DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmatier et al. (U.S. Publication No. 2018/0085232).
Palmatier et al. discloses a surgical instrument (10) comprising: a member (102) defining a longitudinal axis (A1) and being connectable with a spinal implant (150); a handle (22) connected with the member; and an image guide (70) connected with the member for orientation relative to a sensor to communicate a signal representative of a position of the spinal implant (paragraph 47), the image guide being rotatable about the axis relative to the member and disposable in at least one fixed position with the member (Figure 1, 2, Paragraph 48).
Regarding claim 2, the at least one fixed position of the image guide with the member includes a rigid fixation between the image guide and the member (Paragraph 48).
Regarding claim 3, the at least one fixed position includes a plurality of fixed positions of the image guide with the member, the fixed positions being spaced about a circumference of the member (Figure 1, 2).
Regarding claim 4, the at least one fixed position includes a first fixed position and a second fixed position being diametrically disposed about a circumference of the member As can be construed from Figures 1 and 2 and paragraph 48, the image guide can be rotated and positioned around 360 degrees. Thus, there are two positions that are diametrically disposed.
Regarding claim 15, the member includes a first mating surface configured for dedicated engagement with a second mating surface of the spinal implant (Figure 6).
Regarding claim 16, the image guide is oriented relative to the sensor to communicate the signal and the sensor communicates with a processor to generate data for display of an image from a monitor, the image representing position of the spinal implant relative to tissue (Figure 7, Paragraph 51).
Regarding claim 17, the orientation of the image of the spinal implant relative to tissue is adjustable via the display from the monitor. As seen in figure 7, the display is connected to a computer and it is considered that a computer is capable of being used to adjust the orientation of the image of the implant relative to tissue.

Claim(s) 1, 5-8, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conte et al. (U.S. Publication No. 2007/0293869).
Palmatier et al. discloses a surgical instrument (10) comprising: a member (18) defining a longitudinal axis (Figure 1) and being connectable (capable of) with a spinal implant; a handle (12) connected with the member; and an image guide (Paragraph 84) connected with the member for orientation relative to a sensor to communicate a signal representative of a position of the spinal implant (paragraph 84), the image guide being rotatable about the axis relative to the member and disposable in at least one fixed position with the member (Paragraph 84).
Regarding claim 5, the surgical instrument comprising an actuator (95) connected with the member and the image guide, and being configured to dispose the image guide between a fixed position and a non-fixed position with the member (paragraph 84).
Regarding claim 6, the actuator is resiliently biased to the fixed position (paragraph 84).
Regarding claim 7, the actuator includes a spring-loaded button biased to the fixed position (paragraph 84).
Regarding claim 8, the surgical instrument further comprises an actuator (46) including a transverse pin (94), and the member including a wall defining a slot (it can be considered that area 48 in figure 17 is a slot) configured for disposal of the pin in a configuration to dispose the image guide between a fixed position and a non-fixed position with the member (Figure 17).

Regarding claim 18, Conte et al. discloses a surgical instrument (10) comprising: a shaft (18) that defines a longitudinal axis (see figure)

    PNG
    media_image1.png
    632
    382
    media_image1.png
    Greyscale

and is connectable (capable of) with a spinal implant, the shaft being connected to a handle (12) disposed transverse relative to the axis (see figure above); an actuator (46) connected with the shaft and the handle (Figure 6, 18, 19, Paragraph 84); and an image guide connected with the shaft and oriented relative to a sensor to communicate a signal representative of a position of the spinal implant (Paragraph 84), the image guide being rotatable about the axis relative to the shaft and the actuator being configured to dispose the image guide between a fixed position and a non-fixed position with the shaft (paragraph 84).
Regarding claim 19, the surgical instrument further comprises an actuator (46) including a transverse pin (94), and the member including a wall defining a slot (it can be considered that area 48 in figure 17 is a slot) configured for disposal of the pin in a configuration to dispose the image guide between a fixed position and a non-fixed position with the member (Figure 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmatier et al. (U.S. Publication No. 2018/0085232) in view of Conte et al. (U.S. Publication No. 2007/0293869.
Palmatier et al. discloses a surgical system comprising: a spinal implant (150); a surgical instrument (12) connectable with the spinal implant, the surgical instrument including a member (24) defining a longitudinal axis (A1) and a handle (22) being disposed transverse relative to the axis (Figure 3), an image guide (70) connected with the shaft and oriented relative to a sensor to communicate a signal representative of a position of the spinal implant (Paragraph 51), the image guide being rotatable about the axis relative to the shaft (paragraph 50); and a tracking device including the sensor that receives the signal and communicates with a processor to generate data for display of an image from a monitor, the image representing position of the spinal implant relative to tissue (paragraph 76, 77). Palmatier et al. 
	Palmatier et al. fails to disclose an actuator being connected with the member and the handle and the actuator configured to dispose the image guide between a fixed position and a non-fixed position. Palmatier et al. however does disclose a plurality of connection options (Paragraph 48). 
Conte teaches a surgical system having a member (18) defining a longitudinal axis (Figure 1) and being connectable (capable of) with a spinal implant; a handle (12) connected with the member; and an image guide (Paragraph 84) connected with the member for orientation relative to a sensor to communicate a signal representative of a position of the spinal implant (paragraph 84), the image guide being rotatable about the axis relative to the member and disposable in at least one fixed position with the member (Paragraph 84) via an actuator being connected with the member and the handle and the actuator configured to dispose the image guide between a fixed position and a non-fixed position.
	It would have been obvious to one skilled in the art at the time the invention was filed to construct the device of Palmatier et al. with an actuator connected wit the member and handle to dispose the image guide between a fixed positioned and a non-fixed position in view of Conte et al. since the actuator of Conte et al. provides an obvious and known variation to the disclosed forms of Palmatier et al. of connecting the rotatable image guide to the member 

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose the surgical instrument with the actuator as claimed and in addition, the wall of the member includes a projection in the formed slot that engages the traverse pin of the actuator in a fixed position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775